DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed March 30, 2021. In virtue of this communication, claims 1-5 and 7-15 are currently patentable. 

Allowable Subject Matter
Claims 1-5 and 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Iwamura et al (US 20060214871 A1) in view of Kim (US 20150220299 A1) discloses a display system for a computer includes a primary display and a secondary thin display that is selectively activated to supplement the primary display. In some examples, the thin display panel includes an organic electroluminescent display. A method of supplementing a primary display for a computer includes integrating the secondary thin display with the primary display, where the secondary thin display is selectively activated to supplement the primary display. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, a first processing resource to: control content displayed on a first display; and control content displayed on a first side of a second display when the second display is in a first position extended from a pocket of the first display, wherein the first processing resource is to control content to a portion of the first side of the second display as an extension of the first display; and a second processing resource to: control content displayed on a second side of the second display when the second display is in a second position within the pocket of the first display, wherein the second processing resource is to provide notification content to the second side of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624